Case 1:19-cv-03903-KAM-VMS Document 23 Filed 06/17/20 Page 1 of 3 PageID #: 76




IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NEW YORK

 AVRAHAM ABADA,
 TARA GREAVES,
 EUGENE RODRIGUES,                               Case Action Nos.
                                                 19-cv-03903-KAM-VMS
                                     Plaintiffs, 19-cv-03904-KAM-VMS
                                                 19-cv-03962-KAM-VMS
                   -against-
                                                  Oral Argument Requested
 DELTA AIR LINES, INC.,

                                    Defendant.

                 NOTICE OF DEFENDANT DELTA AIR LINES, INC.’S
                 MOTION TO DISMISS THE AMENDED COMPLAINTS

       PLEASE TAKE NOTICE that Defendant Delta Air Lines Inc. (“Delta” or the

“Defendant”), pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, the Local Rules

for the United States District Courts for the Southern and Eastern Districts of New York, the

Individual Chambers Practices of this Court, the Court’s Minute Order of April 2, 2020, the

accompanying Memorandum of Law in Support of Defendant’s Motion to Dismiss the Amended

Complaints, dated May 8, 2020, and upon all papers and proceedings previously had herein, will

move this Court before the Honorable Kiyo A. Matsumoto, United States District Judge at the

United States Courthouse for the Eastern District of New York, 225 Cadman Plaza East, Brooklyn,

New York, at a date and time to be determined by the Court, for an Order granting Defendant’s

Motion to Dismiss the Amended Complaints in their entirety with prejudice on all of Plaintiff’s

claims, and any further relief as this Court may deem just and proper.
Case 1:19-cv-03903-KAM-VMS Document 23 Filed 06/17/20 Page 2 of 3 PageID #: 77




       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Minute Order of April

2, 2020, Plaintiffs are to serve their opposition papers on or before June 5, 2020, and Defendant is

to serve its reply, and file all papers in logical order on ECF, on or before June 17, 2020.

 Dated: New York, New York                       Respectfully submitted,

        May 8, 2020                              MORGAN, LEWIS & BOCKIUS LLP

                                                 By: /s/ Ira G. Rosenstein

                                                     Ira G. Rosenstein
                                                     John P. Guyette
                                                     Liliya P. Kramer
                                                     101 Park Avenue
                                                     New York, New York 10178
                                                     Tel: (212) 309-6000
                                                     Fax: (212) 309-6001
                                                     ira.rosenstein@morganlewis.com
                                                     john.guyette@morganlewis.com
                                                     liliya.kramer@morganlewis.com

                                                     Attorneys for Defendant Delta Air Lines, Inc.




                                                 2
Case 1:19-cv-03903-KAM-VMS Document 23 Filed 06/17/20 Page 3 of 3 PageID #: 78




                               CERTIFICATE OF SERVICE

       I hereby certify that, on May 8, 2020, I caused to be served, true and correct copies of
Defendant Delta Air Lines, Inc.’s Notice of Motion and accompanying Memorandum of Law in
Support of Delta’s Motion to Dismiss the Amended Complaints on the following via email and
Secure File Transfer protocol:

                               Dwayne Christopher Mason, Esq.
                                     Mason Law, PLLC
                               575 Lexington Avenue, 4th Floor
                                         Suite 4076
                                    New York, NY 10022
                                 cmason@masonlawpllc.com

                                  Locksley O. Wade, Esq.
                            Law Office of Locksley O. Wade, LLC
                                  11 Broadway, Suite 615
                                   New York, NY 10004
                                   wade@wadefirm.com

                                    Attorneys for Plaintiffs


                                                   /s/ John P. Guyette
                                                   John P. Guyette




                                               3
